Citation Nr: 1728739	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-37 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 2016 for the award of service connection for major depressive disorder

2.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for major depressive disorder.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for instability of the left knee from August 1, 2007 to August 12, 2008 (formally rated as arthroscopic debridement with microfracture technique to posteromedial femoral condyle, status post-operative ACL reconstruction of the left knee).

4.  Entitlement to an initial disability rating (or evaluation) for left knee arthritis with limitation of motion, status post medial compartment knee replacement, in excess of 10 percent from August 1, 2007 to August 12, 2008.

5.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for left knee replacement from October 1, 2009.

6.  Entitlement to an increased disability rating (or evaluation) for chronic lumbar strain (a back disability) in excess of 10 percent prior to November 16, 2015, and in excess of 20 percent thereafter.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1987 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006, August 2008, and July 2009, and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In October 2006, within one year of the February 2006 letter notifying the Veteran of the January 2006 rating decision that granted service connection for status post-operative anterior cruciate ligament reconstruction of left knee, the Veteran underwent a VA examination of the left knee.  See 38 C.F.R. § 3.156(b) (2016) (new and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Because new and material evidence was received within one year of the February 2006 letter notifying the Veteran of the January 2006 rating decision, finality of that rating decision was precluded under 38 C.F.R. §§ 3.156(b); therefore, the January 2006 rating decision is the appropriate decision on appeal and the issue is one of a higher initial disability rating for the service-connected left knee instability.

In July 2015, the Board remanded the issues of higher ratings for left knee instability, left knee arthritis with limitation of motion and replacement, a back disability, and a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A discussion of the AOJ's compliance with the July 2015 Board Remand is addressed in the Remand section below.

The issues of higher ratings for left knee instability, left knee arthritis with limitation of motion, left knee replacement, and a back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An informal claim for service connection for depression was received on April 28, 2011.

2.  In a November 2011 rating decision, service connection for depression was denied; the Veteran did not initiate a timely appeal of the November 2011 rating decision denying service connection for depression.

3.  After the November 2011 rating decision, no application to reopen service connection for depression was received prior to March 9, 2016.

4.  For the entire initial rating period from March 9. 2016, forward, major depressive disorder has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, to include symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory, or stereotyped speech, and disturbances of motivation and mood.


CONCLUSIONS OF LAW

1.  The November 2011 rating decision denying service connection for depression became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

2.  The criteria for an effective date earlier than March 9, 2016 for service connection for major depressive disorder are not met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

3.  The criteria for an initial disability rating in excess of 30 percent for major depressive disorder are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's appeals decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Effective Date Analysis for Service connection for Major Depressive Disorder

The Veteran seeks an effective date earlier than March 9, 2016 for service connection for major depressive disorder.  He contends that he is entitled to service-connected compensation benefits for major depressive disorder effective from the date of receipt of the original claim on January 4, 2011.  At the outset, the Board notes that the January 4, 2011 claim does not pertain to service connection for depression.  Instead, the January 4, 2011 claim involves a period of convalescence for the back without any mention of a claim of service connection for depression.  To the extent that the Veteran contends that the date of receipt of the original claim for service connection for depression on April 28, 2011 is the appropriate effective date, the Board will further address this contention below.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

On April 28, 2011, the Veteran originally filed an informal claim for service connection for depression.  In the November 2011 rating decision, the RO denied service connection for depression.  The Veteran did not initiate an appeal of the decision denying service connection for depression, and he also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Nor have additional service records been received since the November 2011 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  As such, the November 2011 rating decision (denying service connection for depression) became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).   Once a rating decision is final, only a request for a revision premised on CUE could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 
405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

In this case, there simply is no legal authority for the Board to assign an earlier effective date, as the RO has already assigned the earliest possible effective date for the grant of benefits.  As discussed above, the November 2011 rating decision is final and it is no longer the appropriate point from which to determine the effective date of an award.  See Rudd, 20 Vet. App. at 296; 38 C.F.R. § 3.400.  Indeed, in Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  As the Federal Circuit explained, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Id. at 248.  After review of the record, the Board finds that there was no communication received prior to March 9, 2016 that established an informal or formal application to reopen the previously denied claim of service connection for depression.  On March 9, 2016, the Veteran filed a claim to reopen service connection for depression.  Service connection for major depressive disorder was awarded on a secondary basis in a July 2016 rating decision and the effective date assigned was March 9, 2016.  The Veteran did not file an application seeking to reopen service connection for depression until March 9, 2016, the effective date for the award of service connection for major depressive disorder.

Although entitlement to the benefit may have arisen (i.e., major depressive disorder may have arisen or begun) earlier than March 9, 2016, the request to reopen service connection was not received until March 9, 2016.  The effective date will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  Because the application to reopen service connection for depression was not received until March 9, 2016, and the effective date can be no earlier than the claim to reopen, an earlier effective date for the grant of service connection for major depressive disorder is legally precluded.  Furthermore, to the extent that the Veteran complained of, or was treated for, depression prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  In cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and the date of receipt of a claim to reopen, the appeal should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Disability Rating Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id. 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the issue/issues on appeal.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  


Initial Rating Analysis for Major Depressive Disorder

For the entire initial rating period (i.e., from March 9. 2016), major depressive disorder has been rated at 30 percent under the criteria at 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds the weight of the evidence is against finding that the major depressive disorder disability picture more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms so that the criteria for a rating of 50 percent rating under Diagnostic Code 9434 are met for any period.  Throughout the rating period, major depressive disorder was manifested by symptoms of depressed mood, anxiety, and chronic sleep impairment, which are psychiatric symptoms specifically contemplated in the 30 percent schedular rating criteria at 38 C.F.R. § 4.130.  

The Veteran's major depressive disorder was also manifested by mild difficulty with concentration.  See July 2016 VA Treatment Record.  Because thought processes were linear, there were no delays in focus, and short and long-term memory was intact, the Board finds that the difficulty with concentration is closely analogous to mild memory loss.  Mild memory loss is a psychiatric symptom contemplated in the 30 percent schedular rating criteria.  

During the June 2016 VA psychiatric examination, the Veteran did demonstrate circumstantial, circumlocutory, or stereotyped speech, and disturbances of motivation and mood (two criteria for the higher 50 percent rating).  However, VA treatment records from February 2016, forward, have consistently shown that the Veteran's speech is spontaneous with otherwise normal rate, pattern, and volume, and the Veteran's mood is euthymic, congruent, and full.  Here, the totality of the evidence does not more nearly approximate the criteria for a 50 percent disability rating (occupational and social impairment with reduced reliability and productivity).  Significantly, the June 2016 VA examiner indicated that the level of occupational and social impairment with regard to the Veteran's major depressive disorder is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Indeed, this level of occupational and social impairment is contemplated by the lower 10 percent disability rating criteria under 38 C.F.R. § 4.130.  While the record also indicates that the Veteran has difficulty in performing activities of daily living, VA treatment records clearly explain that the difficulties with performing activities of daily living are due to the other service-connected disabilities, particularly, the Veteran's back.

Considered together with the psychiatric symptoms associated with major depressive disorder that are consistent with the 30 percent rating, the Board finds that the weight of the evidence is against a finding that the level of occupational and social impairment due to the major depressive disorder symptoms are of the frequency, severity, and duration contemplated by the schedular criteria for a rating in excess of 30 percent for any period.  In short, the level of occupational and social impairment demonstrated by the evidence during the initial rating period is consistent with the criteria for a 30 percent disability rating so that the major depressive disorder disability picture more closely approximates occupational and social impairment due to mild or transient symptoms; thus, the weight of the evidence is against finding that an initial disability rating in excess of 30 percent for major depressive disorder is warranted for any period.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An effective date earlier than March 9, 2016 for service connection for major depressive disorder is denied.

For the entire initial rating period on appeal, an initial disability rating in excess of 30 percent for major depressive disorder is denied.


REMAND

Higher Ratings for Left Knee Instability, Left Knee Arthritis, and a Back Disability, and Entitlement to a TDIU

Since the most recent February 2016 Supplemental Statement of the Case (SSOC), the Board received additional evidence, which was not considered by the AOJ.  Specifically, pursuant to the July 2015 Board Remand, private treatment records and VA treatment records pertaining to the Veteran's service-connected left knee and back were associated with the electronic claims file.

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the substantive appeals with respect to the issues on appeal (left knee instability, left knee arthritis, and a back disability) were received prior to February 2, 2013; accordingly, the new 38 U.S.C. § 7105(e) is not applicable to this case.

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2016).  Under 38 C.F.R. § 20.1304(c) (2016), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).

In this case, this procedural right of initial AOJ review has not been waived by the appellant or the representative, and the new pertinent evidence does not guarantee that any of the benefits sought on appeal may be fully allowed on appeal without such referral.  Id.  In this case, neither the Veteran nor the representative has waived initial AOJ review of the evidence received after the February 2016 SSOC.  For these reasons, the Veteran's appeals for higher ratings for left knee instability, left knee arthritis with limitation of motion and replacement, and a back disability, as well as entitlement to a TDIU (as intertwined with the appeals for higher ratings), will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with an SSOC.

Accordingly, the issues of higher ratings for left knee instability, left knee arthritis with limitation of motion and replacement, and a back disability, and entitlement to a TDIU are REMANDED for the following action:

Review all evidence added to the electronic claims file since the February 2016 SSOC that pertains to the issues on appeal (higher ratings for left knee instability, left knee arthritis with limitation of motion and replacement, a back disability).  After undertaking any additional development which may be necessary, readjudicate the issues of higher ratings for left knee instability, left knee arthritis with limitation of motion and replacement, a back disability, and entitlement to a TDIU to determine if entitlement to the benefits sought is warranted.  If the benefits sought remain denied, the Veteran and representative should be furnished with an SSOC.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


